Judgment dismissing complaint reversed upon the law and the facts, without costs, and judgment annulling the marriage directed, without costs, upon the ground that plaintiff was induced to enter into the marriage by reason of the false representation of defendant that she was pregnant by him. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions "will be made. Lazansky, P. J., Rich, Young, Carswell and Scudder, JJ., concur. Settle order on notice.